     Case 3:18-cv-00437-RCJ-WGC Document 244 Filed 02/12/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10
     RANDALL HIX and LIANA HIX,                Case No.: 3:18-cv-00437-RCJ-WGC
11
                Plaintiffs,                   Honorable District Judge Robert C. Jones
12                                            Honorable Magistrate Judge Williams G. Cobb
          vs.
                                              ORDER GRANTING ATTORNEY ERIN
13                                            LINDER HANIG’S MOTION TO
     ZIMMER BIOMET HOLDINGS, INC.;
     BIOMET, INC.; BIOMET                     WITHDRAW AS COUNSEL FOR
14                                            DEFENDANTS
     MANUFACTURING, LLC.; BIOMET
15   ORTHOPEDICS, LLC; and BIOMET U.S.
     RECONSTRUCTION, LLC;
16
                Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


       [PROPOSED] ORDER GRANTING ATTORNEY ERIN LINDER HANIG’S MOTION TO WITHDRAW
                                  AS COUNSEL FOR DEFENDANTS
     Case 3:18-cv-00437-RCJ-WGC Document 244 Filed 02/12/21 Page 2 of 2



 1         The Court, upon consideration of Attorney Erin Linder Hanig’s Motion to Withdraw
 2   as Counsel for Defendants, hereby GRANTS the Motion. IT IS HEREBY ORDERED
 3   that attorney Erin Linder Hanig is removed from the record as counsel for Defendants.
 4

 5   IT IS SO ORDERED.
 6
     DATED: February 12, 2021
 7                                                           Hon. William G. Cobb
                                                           United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -1-
       [PROPOSED] ORDER GRANTING ATTORNEY ERIN LINDER HANIG’S MOTION TO WITHDRAW
                                  AS COUNSEL FOR DEFENDANTS
